DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Response to Arguments
Applicant’s amendments as filed on 01/18/2022 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Takahashi. 
Applicant arguments regarding cited prior arts, specifically, Tanimoto, not teaching all the newly amended features as described in applicant remarks on page 9 have been rendered moot in light of new combination now made in view of Takahashi which has been successfully shown to teach all the newly added limitations, please see detailed rejection(s) below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto, US 2007/0036276 in view of Nakamura, US 2014/0036305 further in view of Takahashi et al., US 2010/0302586.
Regarding claim 1, Tanimoto discloses an image forming apparatus (digital MFP 20, fig. 1, paragraph 22) comprising: 
a voice receiver (audio file generating unit 14 with microphone 14A, fig. 2) configured to receive voice data in the vicinity of the image forming apparatus as an input and output a voice signal indicating a voice (voice data including human voice is received and recorded in the vicinity of MFP 20 and is converted into digital audio signal to be outputted to the center device 40, paragraphs 24-25, 30); 
and a controller (main control unit, fig. 2) comprising a processor (CPU 1, fig. 2) and a memory (RAM 7, fig. 2) (paragraphs 27, 29), the controller configured to:
 record the output voice signal as outputted voice data to the memory during a predetermined first period, and acquire related data in a second period (type of recording such as human voice and recording time with regard to transmission of digital audio signal at the given time of the event (i.e. first period) is stored in memory table and at a predetermined time stored (i.e. second period), which is determined based on the stored contents of the memory table 7a, CPU acquires the related data such as abnormal sounds and/or human voice detected during next periodic check related to previous event and converts them into a digital audio signal, paragraphs 25, 30, 40-43); 
and a communication interface (LAN interface 12, fig. 2) configured to transmit the related data and the voice data to another apparatus (MFP 20 transmits the digital audio signal which includes human voice data and abnormal sounds by using VoIP for each periodic check and event to the center device 40, paragraphs 24-25, 33, 43).
	Tanimoto fails to explicitly disclose a second period determined according to first period and related data including a complaint, controller further configured to: cause another apparatus to be notified of the complaint by a voice message, acquire a screen shot as part of the related data, and cause a display of image forming apparatus to display a menu screen allowing a user to input a type of the complaint.
	However, Nakamura teaches a second period determined according to first period (second period when re-pressing of notification button or timer end period is determined according to first press of notification button or timer start time period, paragraph 74).
Tanimoto and Nakamura are combinable because they both teach having image forming apparatus with operation input interfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tanimoto with the teachings of Nakamura for the benefit of easily managing different timer periods and to provide effective and convenient way to the user to toggle between different settings and operation states as taught by Nakamura at paragraph 74.
Tanimoto and Nakamura fail to explicitly teach related data including a complaint, controller further configured to: cause another apparatus to be notified of the complaint by a voice message, acquire a screen shot as part of the related data, and cause a display of image forming apparatus to display a menu screen allowing a user to input a type of the complaint.
However, Takahashi teaches related data including a complaint (MFP 1 acquires related data such as help assistance event (i.e., complaint) by pressing of help and contact support buttons, S03-S07, fig. 8, paragraph 107), controller (CPU of MFP 1, paragraph 104) further configured to: cause another apparatus (support terminal 3, fig. 2) to be notified of the complaint by a voice message (paragraph 108, support staff of support terminal 3 in communication with the MFP 1 are notified via voice information regarding user’s operations such as contacting help and support (i.e., complaint), see S03-S07, fig. 8), acquire a screen shot as part of the related data (paragraph 108, screen information and operation information (i.e., screenshot) of the MFP 1 are exchanged with the support terminal 3, in Step S07), and cause a display (operational panel 16, fig. 2) of image forming apparatus (MFP 1) to display a menu screen allowing a user to input a type of the complaint (S10-S14, fig. 8, paragraphs109-111, user is given option to input the title/type or comment regarding the help assistance event (complaint) between the user and the support staff). 
Tanimoto and Nakamura are combinable with Takahashi because they all teach having image forming apparatuses with input units.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tanimoto and Nakamura with the teachings of Takahashi for the benefit providing suitable help information to a user who encounters an operation trouble in an image forming apparatus as taught by Takahashi at paragraph 16.
Regarding claim 2, Tanimoto in view of Nakamura further teaches an input interface (Tanimoto, operation unit 5, fig. 2 and Nakamura, notification button, fig. 6A) configured to receive a first operation input indicating a start timing of the predetermined first period (Tanimoto, when a sound recording instruction key 5a of an operation unit 5 is operated, MFP 20 starts the timer by listening/recording sound/voice by using a microphone 14A, paragraphs 24, 43 and Nakamura, by pressing of notification button, it starts a timer of a predetermined time period, and sets a notification state to be ON, paragraphs 55, 74), wherein the controller (Tanimoto, CPU) is further configured to: detect the first operation input indicating the start timing, and begin recording, as the output voice data, the output voice signal at the start timing (Tanimoto, “when a sound recording instruction key 5a of an operation unit 5 is operated, a main control unit 1 of the digital MFP 20 picks up a sound, such as an abnormal sound that is generated in the digital MFP 20, by using a microphone 14A…The digital MFP 20 includes a Random Access Memory (RAM) 7 storing a recording management table 7a. The recording management table 7a stores a type of recording and a recording time with regard to a transmission of a digital audio signal. At a predetermined time stored in the recording management table 7a, the main control unit 1 of the digital MFP 20 converts a sound, such as the abnormal sound, or an audio frequency signal, such as a communication voice or a facsimile signal, into a digital audio signal. Then, the main control unit 1 transmits the converted digital audio signal. In the transmission process, the digital audio signal is transmitted to the center device 4 by using the VoIP or the streaming in a real-time communication mode… Therefore, a timer can be set such that a recording of sound can be executed periodically for collecting the abnormal sound that is generated non-periodically. As a result, the abnormal sound data can be collected automatically”, paragraphs 24-25, 43).
Tanimoto and Nakamura are combinable because they both teach having image forming apparatus with operation input interfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tanimoto with the teachings of Nakamura for the benefit of easily switch between different timer periods and states to provide usability and convenience to the user as taught by Nakamura at paragraph 74.
Regarding claim 3, Tanimoto in view of Nakamura further teaches wherein the input interface is further configured to receive a second operation (Nakamura, re-pressing of notification button) input indicating an end timing of the predetermined first period (Nakamura, paragraphs 74, 55, re-pressing of notification button indicates a timer end event, it resets the timer of the predetermined time period and notification state is set to OFF), and the controller is further configured to: detect the second operation input indicating the end timing, and stop recording the output voice signal at the end timing (Nakamura, paragraph 74, when timer end period based on operation is detected and Tanimoto, when timer expires after recording instruction key 5a of an operation unit 5 is operated, then the recoding and storage of digital audio signal stops and do not further takes place until the timer restarts, paragraphs 43, 24).
Tanimoto and Nakamura are combinable because they both teach having image forming apparatus with operation input interfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tanimoto with the teachings of Nakamura for the benefit of easily switch between different timer periods and states to provide usability and convenience to the user as taught by Nakamura at paragraph 74.
Regarding claim 6, Tanimoto further discloses wherein the related data comprises log information and information indicating an input operation of the image forming apparatus performed by a user (paragraphs 24, 41-43, at a predetermined time based on the stored contents of the recording management table 7a of FIG. 4, the recording process of the facsimile communication of steps S4 through S6 or the recording process by the microphone 14A of steps S7 and S8 may be executed under a registered recording mode, therefore, a timer can be set such that a recording of sound can be executed periodically for collecting the abnormal sound that is generated non-periodically. As a result, the abnormal sound data can be collected automatically).
Regarding claim 7, Tanimoto in view of Nakamura further teaches wherein the input interface (Nakamura, UI as shown in figs. 6A-6D) comprises a request button (Nakamura, notification button 601, 603, fig. 6A, 6C), and the first operation input comprises depressing the request button once at the start timing (Nakamura, first press of notification button starts the timer period and sets the state to ON, paragraphs 74, 55), and the second operation input comprises depressing the request button once at an end timing (Nakamura, second or re-press of notification button ends the timer period and sets the state to OFF, paragraphs 74, 55).
Tanimoto and Nakamura are combinable because they both teach having image forming apparatus with operation input interfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tanimoto with the teachings of Nakamura for the benefit of switching between different timer start and timer end states of detection and notification easily by a user by press of a button as taught by Nakamura at paragraph 55.
Regarding claim 8, Tanimoto in view of Nakamura further teaches wherein the input interface is a request button (Nakamura, notification button 601, 603, fig. 6A, 6C), and the first operation input comprises starting depression of the request button at the start timing (Nakamura, first press of notification button starts the timer period and sets the state to ON, paragraphs 74, 55), and the second operation input comprises stopping depression of the request button at an end timing (Nakamura, second or re-press of notification button ends the timer period and sets the state to OFF, paragraphs 74, 55).
Tanimoto and Nakamura are combinable because they both teach having image forming apparatus with operation input interfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tanimoto with the teachings of Nakamura for the benefit of easily bouncing between different timer states by a user as taught by Nakamura at paragraph 55.
Regarding claim 9, Tanimoto in view of Nakamura further teaches wherein the input interface comprises a switch (Nakamura, notification button or switch 601, 603, fig. 6A, 6C), and the first operation input comprises switching the switch to ON at the start timing (Nakamura, first press of notification button starts the timer period and sets the state to ON, paragraphs 74, 55), and the second operation input comprises switching the switch to OFF at an end timing (Nakamura, second or re-press of notification button ends the timer period and sets the state to OFF, paragraphs 74, 55).
Tanimoto and Nakamura are combinable because they both teach having image forming apparatus with operation input interfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tanimoto with the teachings of Nakamura for the benefit of switching between different ON and OFF states easily by a user by press of a button as taught by Nakamura at paragraph 55.
Regarding claim 10, Tanimoto further discloses wherein the second period is the same as the first period (first period and second period are timer on and timer off settings to check for sounds/audio periodically which are generated non-periodically, paragraph 43), and the controller is further configured to: start acquiring related data at the start timing; and stop acquiring related data at the end timing (data is acquired and converted to digital audio signal when timer is on and data not acquired/converted when timer is off, paragraphs 43, 24-25).
Regarding claim 11, it recites similar features, as claim 1, except claim 11 is a method claim. Thus, arguments made for claim 1 are applicable for claim 11.
Regarding claim 12, it recites similar features, as claim 2, except claim 12 is a method claim. Thus, arguments made for claim 2 are applicable for claim 12.
Regarding claim 13, it recites similar features, as claim 3, except claim 13 is a method claim. Thus, arguments made for claim 3 are applicable for claim 13.
Regarding claim 16, it recites similar features, as claim 6, except claim 16 is a method claim. Thus, arguments made for claim 6 are applicable for claim 16.
Regarding claim 17, it recites similar features, as claim 7, except claim 17 is a method claim. Thus, arguments made for claim 7 are applicable for claim 17.
Regarding claim 18, it recites similar features, as claim 8, except claim 18 is a method claim. Thus, arguments made for claim 8 are applicable for claim 18.
Regarding claim 19, it recites similar features, as claim 9, except claim 19 is a method claim. Thus, arguments made for claim 9 are applicable for claim 19.
Regarding claim 20, it recites similar features, as claim 10, except claim 20 is a method claim. Thus, arguments made for claim 10 are applicable for claim 20.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto, US 2007/0036276 in view of Nakamura, US 2014/0036305 further in view of Takahashi et al., US 2010/0302586 as applied in claim 1 above and further in view of Lee et al., US 2015/0279369.
Regarding claim 4, Tanimoto further discloses to transmit the related data including information related to timer set and the output voice data to the another apparatus (MFP 20 transmits the digital audio signal which includes human voice data and abnormal sounds by using VoIP for each periodic check and event to the center device 40, paragraphs 24-25, 33, and 43).
Tanimoto, Nakamura and Takahashi fail to further teach extracting a predetermined keyword from input voice data.
However, Lee teaches extracting a predetermined keyword from input voice data and displaying/transmitting based on keyword (paragraph 117, upon determining that the voice signal of the registered user is input, the controller 130 analyzes the voice signal and extracts a keyword. For example, the keyword "10" is extracted, and the controller 130 sets a time of 10 minutes later as a next alarm/timer time).
Tanimoto, Nakamura and Takahashi are combinable with Lee because they all teach having image processing apparatuses with managing detection settings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tanimoto, Nakamura and Takahashi with the teachings of Lee for the benefit of provide an apparatus for user interaction and a user interaction method thereof which recognize a user using a voice and motion as taught by Lee at paragraph 9.
Regarding claim 5, Tanimoto further discloses image forming apparatus (MFP 20) and the communication interface is further configured to transmit the related data including information associated with identified user (specific user, paragraphs 37, 43) and the output voice data to the another apparatus (MFP 20 transmits the digital audio signal which includes human voice data and abnormal sounds by using VoIP for each periodic check and event including user specific data to the center device 40, paragraphs 24-25, 33, and 43).
Tanimoto, Nakamura and Takahashi fail to further teach an imaging sensor configured to acquire image data of a face of a user who operates image forming apparatus, wherein controller is configured to identify the user who generates the voice data based on the image data.
However, Lee teaches an imaging sensor (camera 120) configured to acquire image data of a face of a user who operates an apparatus (the camera 120 is for photographing or otherwise obtaining an image of a user. The camera 120 may be disposed to face a front side of the display apparatus 100, paragraph 60 and in response to a facial region being selected, the controller 130 may detect user feature information from the facial region. Examples of the user feature information include a face length, a face width, a distance between eyebrows, a nose length, a lip angle, a face shape, a face size, a face color, and the like. The controller 130 may compare feature information to user information stored in the storage 140 and user feature information detected from a captured image to recognize a user, paragraphs 62, 71), wherein controller is configured to identify the user who generates the voice data based on the image data (user is recognized and identified based on voice data and stored/captured image data, paragraphs 62, 71, 77).
Tanimoto, Nakamura and Takahashi are combinable with Lee because they all teach having image processing apparatuses with managing detection settings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Tanimoto, Nakamura and Takahashi with the teachings of Lee for the benefit of effectively detecting feature of the speech, compare the detected feature with voice information of the registered user information stored in the storage, and determine that the user is the registered user when the detected feature matches the voice information stored in the storage as taught by Lee at paragraph 11.
Regarding claim 14, it recites similar features, as claim 4, except claim 14 is a method claim. Thus, arguments made for claim 4 are applicable for claim 14.
Regarding claim 15, it recites similar features, as claim 5, except claim 15 is a method claim. Thus, arguments made for claim 5 are applicable for claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ono, US 2017/0206243 – teaches extracting from voice data and having camera to capture user’s face operating the apparatus and identifying it, paragraphs 67, 195.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672